Citation Nr: 9929365	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for atrophy of the 
testicles.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946, and from February 1948 to February 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO) in which it continued a noncompensable 
evaluation for atrophy of the testicles.  

In addition to the above-mentioned service-connected 
disability, the veteran is currently service connected for a 
scar, symptomatic, ulcer, right leg (10 percent); and a scar, 
left inguinal herniorrhaphy (noncompensable).

The Board notes that the RO granted special monthly 
compensation for loss of use of the veteran's testicles under 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.350 (1999).  

The veteran submitted additional evidence pertaining to the 
issue on appeal without initial consideration by the RO.  
However, the record shows that the veteran specifically 
waived RO consideration with regard to this evidence.  38 
C.F.R. § 20.1304(c) (1999).  

The Board notes that the veteran applied for service 
connection of a back condition in January 1996.  The RO 
denied this claim in June 1996.  The veteran did not 
specifically appeal this denial.  However, prior to receiving 
the notice of this denial, the veteran submitted a statement 
in support of his claim in which he claimed that he could no 
longer work due to his back condition.  The Board finds that 
this constitutes an informal claim for non-service connected 
pension benefits.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected atrophy of the testicles 
is not manifested by complete atrophy of both testicles.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
atrophy of the testicles have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7523 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO granted service connection for 
partial atrophy of the testes in October 1953, assigning a 
noncompensable rating.  The veteran did not appeal this 
decision.  

In August 1997 the veteran submitted a claim for a 
compensable rating of his service-connected atrophy of the 
testicles.  

In September 1997 the veteran underwent a VA examination of 
the testes.  He reported his history of contracting mumps and 
a swollen testicle while in the service.  He reported that he 
was unable to have children as a result of this condition.  

On examination, the veteran reported testicular tenderness to 
palpation.  Objective examination revealed small atrophic 
testes.  The left testicle was measured as being 1 centimeter 
(cm) by 1.5cm in diameter, and the right testicle was 
measured as having a diameter of 1.5cm by 2cm.  An ultrasound 
found the left testicle to be slightly smaller than the 
right.  It also revealed bilateral small testicles with mild 
parenchymal texture variation suggestive of old infarction or 
old orchitis.  The diagnosis was testicular atrophy secondary 
to mumps with orchitis.  

In December 1997, Dr. J.E.M. noted that the veteran had 
almost no palpable testicle on the right.  The left testicle 
was palpable but reduced in size.  Dr. J.E.M. also noted the 
veteran's complaint that his testicle would ache with 
standing for any length of time.  

In June 1998 the veteran provided testimony at a personal 
hearing.  He testified that he had not really received any 
treatment for his testicles.  Transcript, p. 1.  He testified 
that his testicle became painful when doing strenuous work, 
even when cutting the grass.  Id.  He reported dry and 
painful sexual intercourse and that it made him sad to be 
growing old with no children or grandchildren.  Id.  

The veteran testified that Dr. E.M. had told him that he 
suffers from complete atrophy of both testicles.  Tr., p. 2.  
He reported that his condition somewhat affected his ability 
to perform activities of daily living.  Id.  

In July 1999, Dr. R.H.D. submitted a statement stating that 
the veteran suffered from a complication-destruction of 
testicular function and that he and his wife had been unable 
to have children as a result.  

In July 1999, Dr. J.E.M. submitted a statement regarding the 
veteran's testicular atrophy.  Dr. J.E.M. noted that 
examination had revealed almost total atrophy of the right 
testicle and marked atrophy of the left testicle with some 
tenderness.  

In August 1999 the veteran provided testimony at a RO hearing 
before the Board.  He indicated that he was not receiving 
treatment for his testicles.  Transcript, p. 1.  
The veteran testified to having soreness when doing yard work 
and that he had been limited by his physicians from lifting 
more than 20 pounds.  Id.  He again reiterated that Dr. E.M. 
had stated that he had complete atrophy of both of his 
testicles.  Tr., p. 3.  

The veteran reported having difficulty standing or sitting 
for prolonged periods of time due to his condition.  Tr., p. 
4.  He reported having tenderness when engaging in any type 
of physical activity.  Id.  

When asked if his condition had caused him to not be able to 
seek certain types of employment, the veteran responded that 
he probably would not have sought work in some construction 
areas where there was a lot of heavy lifting.  Tr., p. 5.  

The veteran was asked how often he received treatment for his 
genitourinary disability.  He testified to receiving 
treatment approximately twice a year from a private physician 
and once a year from VA, where he stated he had just a check 
up.  Tr., p. 6.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.115a indicate that diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  [38 C.F.R. § 4.115a] provides 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the decision 
maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

The Rating Schedule provides a compensable evaluation (20 
percent) for complete atrophy of both testicles.  38 C.F.R. § 
4.115b, Diagnostic Code 7523 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board notes that the veteran's last VA examination was 
provided in September 1997.  Subsequent to this, the veteran 
indicated during the June 1998 hearing that his testicular 
atrophy was getting worse.  Transcript, p. 2.  

However, the Board notes that the RO has received a 
subsequent statement dated in July 1999 from Dr. J.E.M. 
regarding the current severity of the veteran's bilateral 
testicular atrophy.  

Provided that it is otherwise adequate for ratings purposes, 
a statement from a private physician may be accepted for 
rating a claim without further examination.  38 C.F.R. § 
3.326 (1999).  

Dr. J.E.M.'s statement specifically commented on the degree 
of atrophy in both of the veteran's testicles.  It is 
therefore adequate for rating atrophy of the testicles in 
this case.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523.  

During the August 1999 hearing, the veteran testified to 
receiving a check up once a year at VA.  These records are 
not in the file.  However, the veteran has indicated that he 
has not received treatment for his testes.  

Furthermore, the Board notes that the veteran has submitted 
statements specifically concerning the current severity of 
his service-connected condition from independent, private 
physicians.  More specifically, he has submitted a July 1999 
statement from his treating physician, Dr. J.E.M. concerning 
the level of atrophy in both of his testicles.  

The Board has reviewed this evidence and finds it more than 
sufficient for helping to resolve the issue at hand.  The 
Board therefore believes that a remand in this case for the 
purpose of attempting to obtain VA records pertaining to 
annual check ups, where the veteran has already submitted 
recent evidence (July 1999) from his treating physician 
specifically regarding the current severity of the specific 
disability at issue, would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also notes that the veteran testified at both 
hearings that Dr. E.M. had told him that he had complete 
atrophy in both of his testicles.  The record indicates that 
Dr. E.M. and Dr. J.E.M. are the same physician as they have 
the same last name.  

Furthermore, in the December 1997 VA Form 9, the veteran 
referred to medical records from Dr. E.M. of Headland Medical 
Group.  In response, the RO received the records of Dr. 
J.E.M.  Thus, the Board concludes that it would be 
unnecessary to search for the records of Dr. E.M. because the 
evidence shows that Dr. E.M. is the same physician as Dr. 
J.E.M., and the RO has already received the records and a 
specific statement from Dr. J.E.M.

The Board also notes that, while the RO did not specifically 
cite the relevant regulations in the December 1997 Statement 
of the Case, it did specifically explain the requirements of 
the pertinent criteria in the reasons and bases section, 
thereby providing the veteran with adequate notice of the 
pertinent regulations.  

The Board is thus satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's atrophy of the 
testicles.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

The veteran is currently receiving a noncompensable rating 
for atrophy of the testicles.  A compensable rating (20 
percent) requires complete atrophy of both testicles.  38 
C.F.R. § 4.115b, Diagnostic Code 7523.  

The veteran has contended that his treating physician, Dr. 
J.E.M., told him that he has complete atrophy in both 
testicles and meets the criteria for a 20 percent rating.  

The probative evidence does not support this contention.  
There is no medical evidence in the record documenting 
complete atrophy of the veteran's testicles.  More 
specifically, the records do not indicate that Dr. J.E.M. 
found the veteran to have complete atrophy of both his 
testicles.  He was not found to have complete atrophy of both 
testicles on the September 1997 VA examination.  Dr. J.E.M. 
noted in December 1997 that there was almost no palpable 
testicle on the right and a palpable but reduced testicle on 
the left.  

In July 1999 Dr. J.E.M. specifically stated that the veteran 
had almost total atrophy of the right testicle and marked 
atrophy of the left testicle.  This constitutes persuasive 
evidence that atrophy of the testicles is not manifested 
complete atrophy of both testicles.  Atrophy of testicles 
therefore does not warrant a compensable (20 percent) rating 
under Diagnostic Code 7523.  38 C.F.R. § 4.115b, Diagnostic 
Code 7523.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against a compensable evaluation for the service connected 
atrophy of the testicles.  

Additional Matters

Extra-schedular Consideration

The Board has considered whether referral to the Under 
Secretary or the Director for approval of a compensable 
rating based on an extra-schedular basis is warranted.  The 
Board notes that the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1), but it appears that it 
did not actually consider his claim in light thereof.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the case at hand, in October 1997 the veteran reported 
that he was unable to perform any physical work on his feet 
without experiencing a great deal of pain.  However, when 
asked at the August 1999 hearing which occupations he felt he 
had been unable to pursue to his disability, he responded 
that he probably would not have looked for work in 
construction where there was a lot of heavy lifting.  
Transcript., p. 5.  

Furthermore, the record shows that the veteran has not 
required frequent hospitalizations or experienced marked 
interference with employment due to his atrophied testicles.  
In general, the evidence does not indicate that his atrophied 
testicles have affected his employment in a way not 
contemplated by the rating schedule records.  Therefore, the 
evidence does not indicate that service connected atrophy of 
the testicles warrants referral for evaluation of an 
increased evaluation on an extra-schedular basis.  


ORDER

Entitlement to a compensable rating for atrophy of the 
testicles is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

